SECOND AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT

This SECOND AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (this “Second
Amendment”) is executed to be effective this 18th day of August 2005, by and
between Memory Pharmaceuticals Corp. (“Memory”), and F. Hoffmann-La Roche Ltd
and Hoffmann-La Roche Inc. (collectively, “Roche”) (Memory and Roche are
hereinafter referred to individually as a “Party” and collectively as the
“Parties”). All capitalized terms used herein and not defined shall have the
meanings set forth in the Agreement (as defined below).

WHEREAS, Memory and Roche have previously entered into a Collaboration and
License Agreement dated July 29, 2002, as amended by an Amendment to the
Collaboration and License Agreement dated August 6, 2004 (the “First Amendment”)
(the Agreement and First Amendment are hereinafter referred to collectively as
the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement so that the compounds MEM 1414
and MEM 1917 cease to be Memory Compounds and may be developed and
commercialized by Memory, either alone or with one or more third parties,
subject to Roche’s future option rights hereunder and the other provisions of
this Second Amendment;

NOW, THEREFORE, in consideration for the foregoing promises and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1. Future Development of Certain Compounds. The Agreement shall be terminated
with respect to MEM 1414 and MEM 1917 only and such compounds shall cease to be
Memory Compounds as of the date hereof, subject to the option rights of Roche
set forth in Section 3 of this Second Amendment.

2. Return and Governance. Promptly after the execution of this Second Amendment,
Roche shall: (i) assign and transfer to Memory at no expense to Memory the items
set forth in Section 16.4(a) of the Agreement solely to the extent each relates
to MEM 1414 and MEM 1917, free and clear of any liens or security interests,
(ii) create a shareweb of the items set forth in (i) above for use by both
Parties as reference data, and (iii) transfer existing inventory of MEM 1414 and
MEM 1917 to Memory at no expense to Memory, free and clear of any liens or
security interests. Roche’s obligations pursuant to Section 16.4(c) of the
Agreement shall be fulfilled and discharged by Roche’s transfer of existing
inventory of MEM 1414 and MEM 1917 to Memory as provided herein. Promptly after
the execution of this Second Amendment, each Party shall appoint an individual
to act as a liaison and to coordinate any communications that may be required or
requested between the Parties relating to MEM 1414 and MEM 1917.

3. Option Rights of Roche. Roche shall have the option (“Option”) to obtain an
exclusive license to develop and commercialize MEM 1414 and/or MEM 1917 (each,
an “Option Compound”) upon the terms set forth in this Second Amendment. Roche
may exercise the Option in accordance with the provisions of Section 4 below. If
Roche exercises the Option with respect to an Option Compound, then such Option
Compound shall be deemed to be a Memory

[*] Confidential Treatment is Requested

1

Compound for purposes of the Agreement, and all provisions of the Agreement
shall apply to such Option Compound, except for those provisions that are
changed by this Second Amendment. If Roche does not exercise its Option with
respect to an Option Compound, then Roche shall have no further rights or
interest and no further obligations or payments, including but not limited to
royalties or Event payments with respect to such Option Compound.

4. Exercise of Option. If Memory or a Third Party completes a Phase IIb clinical
trial of an Option Compound for a Psychiatric Indication, Neurological
Indication or Other Indication, which has generated data to support a Phase III
clinical trial that Memory intends to conduct (itself and/or together with any
Third Party) unless Roche exercises its Option, then Memory shall give prompt
written notice thereof to Roche. Roche shall have fourteen (14) days after
receipt of such notice from Memory to request in writing that Memory provide
Roche with a data package for that Option Compound. Roche may request such a
data package only if Roche has a good faith interest in evaluating the data
package for the purpose of determining whether to exercise its Option.
Commencing on the date that Roche receives the complete data package, Roche
shall have the right to conduct due diligence related to the Option Compound for
a period of up to ninety (90) days. Roche’s due diligence may include, but is
not limited to, the following: (i) a full clinical and manufacturing audit of
Memory, at Roche’s expense, (ii) the right to request all data, including raw
data, obtained to date relating to the Option Compound, (iii) the right to
inspect Memory’s facilities and, to the extent within the reasonable control of
Memory, the facilities of its clinicians and manufacturers (and Memory agrees to
use its best efforts to ensure that Roche can inspect the facilities of such
third parties), and (iv) a complete detailed report of the Development Costs
actually incurred that in Memory’s view should form the basis for the
calculation of Roche’s reimbursement to Memory of Phase II actual global
Development Costs. To exercise the Option, Roche must give written notice of
exercise to Memory within ten (10) days after Roche’s completion of its due
diligence related to the Option Compound. The data package and any and all other
information provided by Memory to Roche relating to the development of MEM 1414
and MEM 1917 shall be treated by Roche as the Confidential Information of Memory
in accordance with the provisions of Article 15 of the Agreement.

5. Development Event Payments and Royalties for Option Compounds. If Roche
exercises its Option for an Option Compound, then Roche shall pay to Memory [*]
percent ([*]%) of Phase II actual global development costs (“Development Costs”)
incurred prior to Roche’s exercise of its Option by Memory or a Third Party with
respect to such Option Compound. Roche shall have the right to have an
independent third party accounting firm, selected by Roche and reasonably
acceptable to Memory, audit Memory’s books and records, at Roche’s expense, to
determine the actual global Development Costs. Notwithstanding the otherwise
applicable provisions of the Agreement relating to Event payments, Roche shall
pay to Memory, solely with respect to such Option Compound, [*] percent ([*]%)
of the otherwise applicable payments that are due for all Events pursuant to
Section 4.3 (including regulatory and bonus Events) occurring after the
Initiation of Phase III (i.e., Roche shall have no obligation to pay any such
Event payments applicable to the Initiation of Phase III). Notwithstanding the
otherwise applicable provisions of the Agreement relating to royalty rates,
Roche shall pay to Memory, solely with respect to a Product that includes an
Option Compound, a royalty at a rate of [*] percent ([*]%) of Net Sales, based
on worldwide Net Sales of such Product(s). If a Memory Compound reaches an Event
under Section 4.3(a), 4.3(b), or 4.3(c) of the Agreement,

[*] Confidential Treatment is Requested

2

and Roche has paid Memory for any Event on an Option Compound under the same
Section 4.3(a), 4.3(b), or 4.3(c), respectively, then the payment, if any, for
such Memory Compound for any Event under the same Section will be calculated
(i) as a Second Product under Section 4.3(a) or (ii) as not the first occurrence
of the Event under Section 4.3(b), 4.3(c) or 4.3(d). Notwithstanding anything to
the contrary contained herein, upon exercise by Roche of its Option with respect
to any Option Compound, Roche shall be obligated to pay [*] percent ([*] %) of
the otherwise applicable payments with respect to any Events relating to such
Option Compound calculated as (i) a First Product under Section 4.3(a) or
(ii) as the first occurrence of the Event under Section 4.3(b) or
Section 4.3(c).

6. Development Costs. Development Costs shall mean the costs actually incurred
by a Party or for its account that are specifically attributable to the
Development of an Option Compound or Product containing an Option Compound.
Development Costs shall include amounts paid by a Party to Third Parties
involved in the development of an Option Compound or Product containing an
Option Compound, and all internal costs incurred by a Party in connection with
the development of an Option Compound or Product containing an Option Compound.

Notwithstanding anything to the contrary herein, Development Costs for
manufacturing of clinical supplies shall be as set forth in Article 9.
Development Costs shall mean costs for the development of research plans and
programs, screening, lead optimization, in vitro and in vivo testing, studies on
the toxicological, pharmacokinetic, metabolic or clinical aspects of such Option
Compound or Product containing an Option Compound conducted internally or by
individual investigators, or consultants necessary for the purpose of obtaining
and/or maintaining approval of such Product containing an Option Compound by a
government organization in a country, and costs for preparing, submitting,
reviewing or developing data or information for the purpose of a submission to a
governmental authority to obtain and/or maintain approval of Product containing
an Option Compound in a country as well as costs of process development and
scale-up costs and recovery (including plant costs).

Development Costs shall not include patent costs, pre-registration marketing
costs (e.g. trademark costs, advertising agency selection costs, pre-marketing
studies), post-registration clinical studies which are not enabling for
registration of the Product containing an Option Compound and post-registration
marketing studies.

Development Costs consist of two main components, variable costs and fixed
costs. Variable costs are external costs invoiced from third parties. In
determining fixed costs (primary and secondary fixed costs), the Parties have
agreed on an FTE-rate that will be charged for the resources allocated to the
programs from the functions directly operating the programs on a fractional
FTE-basis. The Parties contemplate that this rate captures total actual
personnel and fixed costs attributable to the performance of the development
work under this Agreement.

All FTE expenditures shall be included in Development Costs based on a rate of
$[*] per FTE. For each calendar year after 2006, the FTE rate will be increased
by [*]% compared to previous calendar year. Time-recording will be used by all
people within these functions to record actual time spent on the development
activities for the purpose of obtaining regulatory approval of Product
containing an Option Compound. For clarity, FTE time recording should be made on
a fractional basis. Each Party will also use its applicable project cost system
with the purpose of tracking and reporting costs on a project/product
indication/work package level.

[*] Confidential Treatment is Requested

3

7. Memory Co-Promotion Rights. If Roche exercises the Option with respect to an
Option Compound, then Memory shall have the right to co-promote in the United
States any Products that include such Option Compound in accordance with the
provisions of Sections 8 and 9 and Exhibit A. The provisions of Sections 8 and 9
shall thereupon supercede and replace the provisions of Section 2.3 of the
Agreement with respect to such Option Compound. Such co-promotion efforts shall
be shared equally between Memory and Roche, as more fully described in Exhibit A
hereto.

8. Exercise of Memory Co-Promotion Rights. Memory can exercise its co-promotion
right with respect to an Option Compound by (a) giving written notice to Roche
within sixty (60) days after Roche’s exercise of its Option, and (b) agreeing to
pay [*] percent ([*]%) of Roche’s Phase III actual global Development Costs for
such Product (“Memory Development Costs”). Promptly after Roche exercises the
Option with respect to an Option Compound, Roche shall provide Memory with its
complete and correct copy of its then current internal budget, to the extent it
exists, for the estimated global Phase III Development Costs for such Option
Compound, together with any other material information then available to Roche
relating to the estimated amount thereof, to assist Memory in determining
whether to exercise its co-promotion right. Memory acknowledges that the budget
and such other material information may be preliminary estimates and are subject
to change. Roche may credit the Memory Development Costs against any amount owed
to Memory under the Agreement or this Second Amendment. At the end of each
quarter, Roche shall send Memory an invoice of the Memory Development Costs and
any applicable credit. Memory shall have thirty (30) days after receipt of each
quarterly invoice, to make payment of the amount owed (if any) to Roche. Memory
shall have the right to have an independent third party accounting firm,
selected by Memory and reasonably acceptable to Roche, audit Roche’s books and
records once each calendar year, at Memory’s expense, to determine Roche’s
actual global Development Costs.

9. Co-Promotion Agreement. If Memory elects to co-promote any such Product in
the United States, then Memory and Roche shall negotiate in good faith to enter
into a co-promotion agreement, in accordance with the provisions of Exhibit A
hereto and such other terms that are reasonable and customary for such
co-promotion arrangements in the pharmaceutical industry (the “Co-Promotion
Agreement”). If Memory and Roche do enter into the Co-Promotion Agreement, then
Roche shall be relieved of its obligation to pay royalties to Memory on Net
Sales in the United States for such Product(s) that Memory elects to co-promote
during the period that Memory co-promotes such Product. If, after the exercise
by Roche of the Option with respect to an Option Compound, Memory does not
exercise its co-promotion right as provided herein or Memory and Roche do not
enter into the Co-Promotion Agreement with respect to such Option Compound, then
Memory shall be deemed not to have exercised its co-promotion right and Roche
shall have the sole right to commercialize such Option Compound (and related
Products) upon the terms set forth in the Agreement (as modified by this Second
Amendment).

10. Memory Supply of Material. If Roche exercises its Option, then Roche or its
Affiliates shall have the right to manufacture their own clinical and/or
commercial requirements of Option Compound or Product containing an Option
Compound or to have a Third Party

[*] Confidential Treatment is Requested

4

manufacture the clinical and/or commercial requirements. At Roche’s request,
Memory shall use its best efforts to supply Roche’s clinical requirements of the
Option Compound or Product containing such Option Compound, for Phase III
clinical trials, at: (i) [*] percent ([*]%) of Memory’s Fully Burdened
Manufacturing Costs (“FBMC”), or (ii) upon the same terms available to Memory if
manufactured by a Third Party. Roche shall have the right to review any
agreement between Memory and a third party manufacturer. Roche shall also have
the right to have an independent third party accounting firm, selected by Roche
and reasonably acceptable to Memory, audit Memory’s books and records, at
Roche’s expense to determine the FBMC. The Option Compound and Product(s)
containing an Option Compound shall be manufactured and supplied in accordance
with all laws and regulations, both local and national, including the principles
of good manufacturing practices (“GMP”) related to the manufacture of
pharmaceutical active ingredients and their precursors set forth in the relevant
guidelines and regulations such as the GMP rules of the United States Code of
Federal Regulations (Title 21, Parts 210-211). Promptly after Roche’s exercise
of its Option, Memory shall use its best efforts to transfer the manufacturing
transfer package to Roche to enable Roche, its Affiliates or a Third Party to
commence manufacture of an Option Compound or Product containing an Option
Compound in a timely manner. Following exercise by Roche of its Option and if
desired by Roche, the Parties shall negotiate in good faith the terms of a
separate supply agreement pursuant to which Memory may manufacture and supply to
Roche its commercial requirements of Option Compound or Product containing an
Option Compound. For purposes of this section, FBMC shall mean the following
direct costs of manufacturing an Option Compound or Product containing an Option
Compound, determined in accordance with generally accepted accounting
principles:



  (a)   Direct costs for (i) direct labor (including fringe benefits),
(ii) direct materials, (iii) direct product testing costs, (iv) third-party
contract costs required to manufacture, and (v) royalties payable by Memory to
third parties in relation with the manufacturing, formulation, use or sale of
the Option Compound or Product containing an Option Compound.



  (b)   Yield losses and Failures which go beyond what could be reasonably
expected and/or justified in this area of technology shall remain the sole costs
of Memory and will not be counted as part of the FBMC.



  (c)   FBMC shall not include any costs associated with i) process development,
assay development, scale-up, qualification lots and regulatory costs related to
the manufacturing of the Option Compound or Product containing an Option
Compound which shall be considered as part of Development Costs, ii) expired
products which shall be the sole cost of Memory.



  (d)   Failures shall mean Option Compound or Product containing an Option
Compound that does not meet the specifications, or was not manufactured or
tested in accordance with the procedures, or was not manufactured in accordance
with GMPs.

[*] Confidential Treatment is Requested

5



  (e)   All overhead allocations to Option Compound or Product containing an
Option Compound should be calculated on same basis as all other products
manufactured in the same production facilities. The “cost” for purchased
materials or services means the actual amount paid therefore including the
benefit of any price reductions, payment or terms discounts, or other
reimbursements, such as volume discounts, that may be applicable to such
purchases by any arrangement with the supplier.

11. Press Releases. Neither Party shall originate any publicity, news release or
other public announcement, written or oral, relating to this Second Amendment,
including its terms, or relating to another Party’s business or operations
without the prior approval of the other Party, unless a Party reasonably
believes it is required to by law. Each Party shall to the extent consistent
with applicable laws and regulations limit the disclosure of the financial terms
set forth in this Second Amendment (such as by requesting confidential treatment
of such terms in documents required to be filed with the US Securities and
Exchange Commission). Communications made prior to Roche’s exercise of its
Option that relate solely to MEM 1414 or MEM 1917 and do not comment on any
aspect of this Second Amendment or Roche’s business or operations need no prior
approval from Roche. Memory shall keep Roche informed of all external
communications that do not require prior approval and that are released within
eighteen (18) months of the effective date of this Second Amendment.

12. Entire Agreement. This Second Amendment, along with the Agreement and First
Amendment previously executed by the Parties, shall constitute the entire
agreement between the Parties with respect to the subject matter of the
Agreement. All other terms of the Agreement shall remain in full force and
effect. To the extent that there are any inconsistencies between the terms of
the Agreement and the terms of this Second Amendment, the terms of this Second
Amendment shall prevail in effect.

REST OF PAGE INTENTIONALLY LEFT BLANK

[*] Confidential Treatment is Requested

6

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
of the day and year first above written.

      MEMORY PHARMACEUTICALS   HOFFMANN-LA ROCHE INC. CORP.    
By: /s/ James Sulat
  By: /s/ Dennis Burns
 
   
Name: James Sulat
Title: President and Chief Executive Officer
  Dennis Burns
Vice President
Global Head of Business Development



  F.   HOFFMANN-LA ROCHE LTD

By: /s/ Nigel Sheail

Name: Nigel Sheail

Title: Global Head of Licensing

By:/s/ Robin Breckenridge
Name: Robin Breckenridge
Title: Vice President Global Head of
Operations and Information

[*] Confidential Treatment is Requested

7

EXHIBIT A

Heads of Agreement for Co-Promotion of Products

1. Memory Election to Co-Promote. Memory shall have the right to elect to
co-promote in the US each Product containing an Option Compound, on a
Product-by-Product basis, during the Co-Promotion Term beginning on the date of
the first commercial sale of such Product in the Co-Promotion Territory,
pursuant to the terms of the Co-Promotion Agreement. Within sixty (60) days
after Roche’s exercise of its Option with respect to each such Product, Memory
shall have the right to exercise its co-promotion right with respect to each
such Product by giving written notice thereof to Roche.

2. Co-Promotion Territory. United States of America and its possessions and
territories, including Puerto Rico.

3. Term and Termination. The co-promotion term for each Product shall be for a
period of ten (10) years from the first commercialization of such Product in the
US. Memory shall have the right to terminate the co-promotion agreement with
respect to any Product, if Net Sales thereof in the US do not financially
justify such a co-promotion.

4. Assignability. Memory may assign its co-promotion rights but only with
Roche’s prior written consent, which consent shall not be unreasonably withheld
or delayed by Roche (and in any event must be given or denied by Roche within
thirty (30) days).

5. Additional Indications. The co-promotion by the Parties with respect to any
Product that has received a Regulatory Approval for a Neurological Indication or
a Psychiatric Indication and has been the subject of a Launch in the US shall
extend to any additional Neurological Indication or Psychiatric Indication which
Roche determines to obtain the applicable Regulatory Approvals to market and
sell the Product in the US for such additional Neurological Indication or
Psychiatric Indication. In such case, Memory shall be responsible for [*]
percent ([*]%) of the cost of obtaining such Regulatory Approvals in the US,
including the cost of conducting clinical trials, which shall be paid by Memory
to Roche promptly after Roche obtains all Regulatory Approvals for such Product
in the US to enable Roche and Memory to market and sell such Product in the US
for such additional Neurological Indication or Psychiatric Indication.

If Roche has received Regulatory Approval in the US to market and sell a Product
for an Other Indication that is the subject of co-promotion by Memory, then the
Parties shall negotiate in good faith and agree upon an equitable adjustment to
the compensation and cost-sharing provisions set forth in the Co-Promotion
Agreement, to account for the fact that Memory shall not have any right or
obligation to co-promote such Product for the Other Indication.

6. Financials. If Memory exercises its right to co-promote a Product in the
Co-Promotion Territory, then Memory or its assignee will be responsible for
(i) carrying out [*] percent ([*]%) of the Product detailing in the US and (ii)
[*] percent ([*]%) of the direct and indirect marketing and commercialization
costs of such Product in the US; and Memory shall be

Exhibit A – Page

[*] Confidential Treatment is Requested

8

entitled to receive from Roche [*] percent ([*]%) of the gross profits from the
Net Sales of such Product in the US. Gross profits, for purposes of this
Section 6, shall be defined as Net Sales less commercialization costs less FBMC.
For avoidance of doubt, the marketing costs referred to in 6(ii) hereto do not
include any direct cost of Roche field force; by way of example, but not
limitation, marketing costs include direct to consumer advertising, professional
journal advertising and professional symposia. In addition, if Memory exercises
its right to co-promote a Product, Roche shall be relieved of its obligation to
pay royalties to Memory with respect to the Net Sales of such Product in the US
during the period that Memory is co-promoting the Product. Furthermore, in order
to exercise its right to co-promote a Product, Memory must make payment to Roche
in the amount of [*] percent ([*]%) of Roche’s Phase III actual global
Development Costs for such Product. Such payment of Development Costs shall be
made on a quarterly basis.

7. Governance. Within ninety (90) days after Memory’s notice to Roche that it
wishes to co-promote a Product, the Parties shall form a Joint Promotional Team
(“JPT”), which will oversee the co-promotional activities of the Parties with
respect to such Product. Consistent with prudent business practices, the JPT
will discuss co-promotional activities relating to such Product and establish
mechanisms for achieving an effective co-promotion collaboration. The JPT shall
be comprised of three Roche representatives and one Memory representative, and a
Roche representative will be Chair of the JPT. Each Party shall have one
collective vote, and decisions shall be made by consensus. For avoidance of
doubt, the final decision in all co-promotion matters will reside with Roche.

8. Memory’s Obligations. Memory or its assignee must provide at least [*]
percent ([*]%) of the total promotional effort in a given calendar year in the
US, as established by number and type of details in accordance with a
co-promotion plan. Memory or its assignee must demonstrate an effort to develop
the commercial capability to fulfill its co-promotion obligations. Memory or its
assignee may subcontract its field sales force to fulfill its co-promotion
obligations but only with Roche’s prior written consent.

9. Roche’s Obligations and Authority. Roche shall be ultimately responsible for
establishing and modifying the terms and conditions with respect to the sale of
the Product, including, without limitation, pricing for the Product. Roche shall
provide Memory, without charge, with copies of relevant training materials
regarding the detailing and promotion of the Product. Memory shall then supply
such copies of such training materials to its sales force. Roche may elect, at
its discretion, to make available sales and training personnel to assist Memory
in training Memory’s sales force to detail and promote the Product. For
avoidance of doubt, each Party has final responsibility for the adequate
training of its own sales force.

10. Non-Solicitation. Neither Party shall recruit sales personnel from the other
Party.

11. Reporting Provisions. The Parties will negotiate in good faith and agree to
appropriate reporting provisions to be included in the Co-Promotion Agreement.
Each Party shall have an obligation to report adverse events to the other Party
in a timely fashion.

12. Indemnification. Each Party shall indemnify the other Party for all claims
related to the marketing or promotion of the Product to the extent that such
Party is negligent or fails to promote the Product in accordance with applicable
federal and state laws.

Exhibit A – Page 2

[*] Confidential Treatment is Requested

9

13. Breach. In the event of a material breach by either party of its obligations
under the Co-Promotion Agreement (which is not cured within the applicable grace
and/or cure period set forth therein), the other party shall have the right, in
addition to all other rights and remedies it may have, to terminate the
Co-Promotion Agreement.

14. Full Agreement. Consistent with the terms of this Heads of Agreement, the
Co-Promotion Agreement shall contain ordinary and customary terms for an
agreement in which a pharmaceutical product of like nature is jointly
co-promoted and detailed in the US, such as insurance, additional warranties and
the like.

Exhibit A – Page 3

[*] Confidential Treatment is Requested

10